DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 16/298,804 03/11/2019 ABN
16/298,804 is a DIV of 15/834,428 12/07/2017 PAT 10265336
15/834,428 is a CIP of PCT/CN2017/078361 03/28/2017
PCT/CN2017/078361 has PRO 62/458,216 02/13/2017
PCT/CN2017/078361 has PRO 62/313,946 03/28/2016
	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
Claims 9-23 are pending.

	The rejection of claims 9-11, 14-19 under 35 U.S.C. 103 as being unpatentable over Sylla is withdrawn because Sylla does not teach a method wherein about 10-35% of the tannic acids in the composition have 6-7 galloyl moieties.  The rejection of claims 21-22 under 35 U.S.C. 103 as being unpatentable over Sylla in view of Satoh is withdrawn for the same reason.
	Claims 12-13 and 20 were not previously rejected.


Reasons for Allowance
Applicant's amendment as discussed above is sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623